DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 7 February 2022.
Claims 1 – 2 and 5 – 18 are pending.  Claims 3 – 4 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature canceled from the claim(s).  No new matter should be entered.
“the switchover element is rotatably mounted such that manual actuation of the switchover element rotates the switchover element about a switchover axis of the switchover element that is coaxial with or parallel with a work axis of the hammer drill.” (emphasis added) – Claims 1 and 14.  Page 38, ll. 6 – 8 states “the switchover element 114 is mounted in the housing 12 of the hand-held power tool 10 so as to be rotatable about a switchover axis 196” wherein fig. 5 shows the switchover axis 196 is parallel to the work axis 24.  The figures do not show the switchover axis 196 coaxial with the work axis 24 as required by the claim.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 10, 12, and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Britz et al. (US 7,331,496 B2), hereinafter Britz, as modified by Papp (US 2015/0122524).

    PNG
    media_image1.png
    385
    736
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: connector][AltContent: textbox (Transmission
Area (T))][AltContent: textbox (Britz et al. (US 7,331,496 B2) – annotated fig. 3)][AltContent: textbox (Intermediate shaft (I))][AltContent: connector][AltContent: textbox (Drive Member (D))][AltContent: connector][AltContent: connector][AltContent: textbox (Operating switch (O))]


    PNG
    media_image5.png
    303
    353
    media_image5.png
    Greyscale
[AltContent: textbox (Papp (US 2015/0122524 A1) – annotated fig. 3)][AltContent: arrow][AltContent: textbox (A)]
Regarding claim 1, Britz discloses a switchover device (8, fig. 3) for a hammer drill (2, fig. 1), comprising: an operating-mode switchover unit (24, fig. 3); a rotational-direction switchover unit (54, fig. 3); and a manually actuatable switchover element (6, 10, 14, fig. 2) configured to actuate the operating-mode switchover unit (24) and the rotational-direction switchover unit (54).
Britz does not explicitly disclose the switchover element is rotatably mounted such that manual actuation of the switchover element rotates the switchover element about a switchover axis of the switchover element that is coaxial with or parallel to a work axis of the hammer drill.
However, Papp teaches the switchover element (200, 202, 220, fig. 3) is rotatably mounted such that manual actuation of the switchover element (200, 202, 220) rotates the switchover element (700) about a switchover axis (A, annotated fig. 3) of the switchover element that is coaxial with or parallel to a work axis (A) of the hammer drill (100, fig. 1).
Please note, Britz discloses the manually actuatable switchover element 6, 10, 14 that converts rotation of a control handle 6 that is orthogonal to the work axis AR of the hammer drill 2 to linearly displace a shift plate 14 in the same direction as the work axis AR of the hammer drill 2 wherein the linear displacement of the shift plate 14 selects the operational mode and/or rotational direction of the hammer drill 2.  Papp teaches a manually actuatable switchover element 200, 202, 220 that converts rotation of an adjusting element 200 coaxial with the work axis A of the hammer drill 100 to linearly displace an adjusting ring 220 in the same direction as the work axis A of the hammer drill 100 wherein the linear displacement of the adjusting ring 220 selects the operational mode.  Since both the manually actuatable switchover element 6, 10, 14 of Britz and the manually actuatable switchover element 200, 202, 220 of Papp linearly displace an element (i.e., the shift plate 14 of Britz and the adjusting ring 220) in the same direction as the work axis of the hammer drill to select the operational mode.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the manually actuatable switchover element of Britz for the manually actuatable switchover element of Papp to achieve the predictable result of linearly displace an element (i.e., the shift plate of Britz) in the same direction as the work axis of the hammer drill to select the operational mode and rotational direction, as taught by Britz. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) (Motivation: Simple substitution of one known element for another to obtain predictable results).
Moreover, one having ordinary skill in the art would be motivated to have substituted the manually actuatable switchover element of Britz for the manually actuatable switchover element of Papp to allow a user to easily determine the operational mode and/or rotational direction of the hammer drill without tilting the hammer drill to view the side of the hammer drill.
 
Regarding claim 2, Britz, as modified by Papp, discloses the invention as recited in claim 1.
Britz, as modified by Papp, further discloses the switchover element (Papp – 200, 202, 220 – specifically 200, 202) is arranged, at least partially, on an upper side of the hammer drill (Britz – 1), which is defined above a horizontal plane that passes through the work axis (as shown in fig. 3 of Papp).

Regarding claim 5, Britz, as modified by Papp, discloses the invention as recited in claim 1.
Britz further discloses the switchover element (6, 10, 14, fig. 3) is arranged outside of and/or at a distance from a transmission space (T, annotated fig. 3).

Regarding claim 6, Britz, as modified by Papp, discloses the invention as recited in claim 1.
Britz discloses the switchover element (6, 10, 14, fig. 3) is mechanically coupled to the operating-mode switchover unit (24, fig. 3) (Fig. 3 shows switch plate 14 mechanically coupled to displaceable coupling member 24 via bearing region 20 of switch plate 14 and ramp profile 22 of displaceable coupling member 24).

Regarding claim 7, Britz, as modified by Papp, discloses the invention as recited in claim 1.
Britz discloses the switchover element (6, 10, 14, fig. 3) has a switching device (20, fig. 3), configured to actuate a switching element (22, fig. 3) of the operating-mode switchover unit (24, fig. 3).

Regarding claim 8, Britz, as modified by Papp, discloses the invention as recited in claim 1.
Britz discloses the switchover element (6, 10, 14, fig. 3) is mechanically coupled to the rotational-direction switchover unit (54, fig. 3) (Fig. 3 shows switch plate 14 is mechanically coupled to sleeve shaped shifting member 54 via adjusting region 52).

Regarding claim 9, Britz, as modified by Papp, discloses the invention as recited in claim 1.
Britz discloses the switchover element (6, 10, 14, fig. 3) has a further switching device (16, 52, fig. 3) configured to actuate a switching element (56, 58, fig. 4) of the rotational-direction switchover unit (54).

Regarding claim 10, Britz, as modified by Papp, discloses the invention as recited in claim 7.
Britz discloses the switching element (22, fig. 3) of the operating-mode switchover unit (24, fig. 3) is arranged in a transmission space (T, annotated fig. 3) of the hammer drill (2, fig. 1) in which a transmission unit (D, 34, 38, annotated fig. 3) of the hammer drill (2) is arranged (Annotated fig. 3 shows drive member 34 of transmission unit D, 34, 38 within the transmission space T).

Regarding claim 12, Britz, as modified by Papp, discloses the invention as recited in claim 7.
Britz discloses the switchover element (6, 10, 14, fig. 3) has a further switching device (16, 52, fig. 3) configured to actuate a switching element (56, 58, fig. 3) of the rotational-direction switchover unit (54, fig. 3), and the switchover element (6, 10, 14), the switching device (20, fig. 3), and the further switching device (16, 52) are realized as a single piece (as shown in fig. 3).

Regarding claim 14, Britz discloses a hammer drill (2, fig. 1) having comprising:
a switchover device (8, fig. 3) comprising: an operating mode switchover unit (24, fig. 3); a rotational-direction switchover unit (54, fig. 3); and a manually actuatable switchover element (6, 10, 14, fig. 3) configured to actuate the operating-mode switchover unit (24) and the rotational-direction switchover unit (54); a housing (4, fig. 1), in which an electric motor (36, fig. 3) and a transmission unit (D, 34, 38, annotated fig. 3) are arranged, wherein a rotational drive motion of the electric motor (36) is transmitted to a motor shaft (38, fig. 3) that is connected to an intermediate shaft (I, annotated fig. 3) to transmit torque, the intermediate shaft (I) being connected to an output shaft (28, fig. 3) and a percussion-mechanism unit (26, fig. 3) so as to transmit torque.
Britz does not explicitly disclose the switchover element is rotatably mounted such that manual actuation of the switchover element rotates the switchover element about a switchover axis of the switchover element that is coaxial with or parallel to a work axis of the hammer drill.
However, Papp teaches the switchover element (200, 202, 220, fig. 3) is rotatably mounted such that manual actuation of the switchover element (200, 202, 220) rotates the switchover element (700) about a switchover axis (A, annotated fig. 3) of the switchover element that is coaxial with or parallel to a work axis (A) of the hammer drill (100, fig. 1).
Please note, Britz discloses the manually actuatable switchover element 6, 10, 14 that converts rotation of a control handle 6 that is orthogonal to the work axis AR of the hammer drill 2 to linearly displace a shift plate 14 in the same direction as the work axis AR of the hammer drill 2 wherein the linear displacement of the shift plate 14 selects the operational mode and/or rotational direction of the hammer drill 2.  Papp teaches a manually actuatable switchover element 200, 202, 220 that converts rotation of an adjusting element 200 coaxial with the work axis A of the hammer drill 100 to linearly displace an adjusting ring 220 in the same direction as the work axis A of the hammer drill 100 wherein the linear displacement of the adjusting ring 220 selects the operational mode.  Since both the manually actuatable switchover element 6, 10, 14 of Britz and the manually actuatable switchover element 200, 202, 220 of Papp linearly displace an element (i.e., the shift plate 14 of Britz and the adjusting ring 220) in the same direction as the work axis of the hammer drill to select the operational mode.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the manually actuatable switchover element of Britz for the manually actuatable switchover element of Papp to achieve the predictable result of linearly displace an element (i.e., the shift plate of Britz) in the same direction as the work axis of the hammer drill to select the operational mode and rotational direction, as taught by Britz. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) (Motivation: Simple substitution of one known element for another to obtain predictable results).
Moreover, one having ordinary skill in the art would be motivated to have substituted the manually actuatable switchover element of Britz for the manually actuatable switchover element of Papp to allow a user to easily determine the operational mode and/or rotational direction of the hammer drill without tilting the hammer drill to view the side of the hammer drill.

Regarding claim 15, Britz, as modified by Papp, discloses the invention as recited in claim 14.
Britz discloses the hammer drill (2, fig. 1) has at least three modes (HB, RB, LB, fig. 1), which are switched via the switchover element (6, 10, 14, fig. 3), a first mode of the at least three modes is a hammer-drilling mode (HB, fig. 1), a second mode of the at least three modes is a first drilling or screwdriving mode in clockwise rotation (RB, fig. 1), and a third mode of the at least three modes is a second drilling or screwdriving mode in counterclockwise rotation (LB. fig. 1).

Regarding claim 16, Britz, as modified by Papp, discloses the invention as recited in claim 9.
Britz discloses the further switching device (16, 52, fig. 3) includes a guide gate (16, fig. 3) configured to actuate the switching element (56, 58, fig. 3) of the rotational-direction switchover unit (54, fig. 3).

Regarding claim 17, Britz, as modified by Papp, discloses the invention as recited in claim 10.
Britz discloses the switching element (22, fig. 3) of the operating-mode switchover unit (24, fig. 3) is arranged in a linearly movable manner (as shown by the double arrows in annotated fig. 2) in a flange (48, fig. 2) of the transmission space (T, annotated fig. 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Britz et al. (US 7,331,496 B2), hereinafter Britz, as modified by Papp (US 2015/0122524), as further modified by Neumaier et al. (US 4,825,961), hereinafter Neumaier.

Regarding claim 13, Britz, as modified by Papp, discloses the invention as recited in claim 1.
Britz, as modified by Papp, does not explicitly disclose the switchover device has a safeguard element configured such that movement of the safeguard element is coupled to movement of the switchover element, and the safeguard element is blocked by a corresponding securing element when an operating switch of the hammer drill is activated so as to prevent movement of the switchover element when the operating switch is activated.
However, Neumaier teaches the switchover device (apparatus of fig. 1) has a safeguard element (54, fig. 1) configured such that movement of the safeguard element (54) is coupled to movement of the switchover element (48, 49, 52, fig. 1), and the safeguard element (54) is blocked by a corresponding securing element (55) (The plain meaning of the term, “when”, is “at or during which time” – Merriam Webster dictionary, and does not imply cause and effect, thus one having ordinary skill in the art would recognize that with the incorporation of the teachings of Neumaier with the invention of Britz, when or during which time the operating switch O of the hammer drill 2 of Britz is activated, locking ball 54 of Neumaier is blocked by a corresponding catch recess 55 of Neumaier to prevent movement of the switchover element 6, 10, 14 of Britz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the switchover device, as disclosed by Britz, as modified by Papp, with the switchover device has a safeguard element configured such that movement of the safeguard element is coupled to movement of the switchover element, and the safeguard element is blocked by a corresponding securing element when an operating switch of the hammer drill is activated so as to prevent movement of the switchover element when the operating switch is activated, as taught by Neumaier, with the motivation to lock the switchover element in the desired position so that the switchover device is not easily or accidently moved out of position during operation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Britz et al. (US 7,331,496 B2), hereinafter Britz, as modified by Papp (US 2015/0122524), as further modified by Kunz (US 2017/0368673 A1), hereinafter Kunz.

Regarding claim 18, Britz, as modified by Papp, discloses the invention as recited in claim 5.
Britz, as modified by Papp, does not explicitly disclose the transmission space is filled with lubricant and is sealed from remaining interior space of a housing of the hammer drill.
However, Kunz teaches the transmission space (20, fig. 2) is filled with lubricant and is sealed from remaining interior space of a housing of the hammer drill ([0021]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified transmission space, as disclosed by Britz, as modified by Papp, with the transmission space is filled with lubricant and is sealed from remaining interior space of a housing of the hammer drill, as taught by Kunz, with the motivation to seal the lubrication grease inside the transmission space so that lubrication is not lost during operation and so that lubrication does not move to areas in the hammer drill that may malfunction if contaminated with lubrication grease.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 7 February 2022, with respect to the rejection(s) of claim(s) 1 – 2, 5 – 10, and 14 – 17 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Britz and Papp.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 May 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731